Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riccio (US 2011/0048998 A1).
Regarding Claims 1 and 4-5
Regarding Claim 6, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the ethylene/(meth)acrylic acid copolymer can be a neutralized copolymer (para 0048, lines 5-6), which is an ionomer (para 0036, lines 1-2). Riccio further discloses the modified ethylene/vinyl acetate copolymer is a ternary polymer with carbon monoxide at the third monomer (para 0054, lines 1-4).
Regarding Claim 7, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the ethylene/(meth)acrylic acid copolymer can be a neutralized copolymer (para 0048, lines 5-6), which is a zinc ionomer (para 0036, lines 1-4).
Regarding Claim 8, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses an embodiment wherein the frangible blend is a ternary blend comprising 35 to 83 wt. % of the ethylene/(meth)acrylic acid copolymer and 2 to 50 wt. % of the polybutylene (Claim 10).
Regarding Claim 9, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the frangible polymer blend consists of 75 wt. % (40+35) ethylene/methacrylic acid copolymer 
 Regarding Claim 10, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the second layer is directly adhered to the first layer (para 0046, lines 1-3) so that there is no other layer (layer (a’)) in between (para 0024).
Regarding Claim 11, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the second layer consists of the frangible polymer blend (Claim 2).
Regarding Claim 15, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio further discloses the frangible layer (layer (b)) has a thickness of 2 µm to 10 µm (para 0053).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of Secchi et al. (WO 2016/174111 A1).
Regarding Claim 2, Riccio discloses a cross-linked thermoplastic (para 0073, lines 1-2) multilayer film for use as a top web in a VSP package (para 0013, lines 3-4), comprising an outer sealant layer (para 0033, lines 2-3) from which a seal can be formed by heating (para 0027), and a second layer directly adhered to the first layer, comprising a frangible polymer blend (para 0046, lines 1-4) of at least two incompatible components (para 0047). The frangible blend comprises a ternary blend of ethylene/(meth)acrylic acid copolymer, a modified ethylene/vinyl acetate copolymer (EVA), and polybutylene (para 0048; Claims 9 and 10). Riccio 
Riccio does not disclose the outer sealant layer comprising a cross-linked frangible blend as claimed.
Secchi et al. discloses a packaging film comprising a heat-sealable outer layer (pg 12, lines 9-10) that is cross-linked (pg 13, lines 4-5), wherein the seal layer comprises a frangible blend of ethylene/(meth)acrylate copolymer, modified EVA copolymer, and polybutylene (pg 17, lines 11-18). The internal incompatibility of the frangible blend provides a low easy opening strength (pg 18, lines 24-25).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Riccio to incorporate the teachings of Secchi et al. to produce a film for VSP as claimed, wherein the outer heat sealable layer comprises a frangible blend as claimed. Doing so would provide a low easy opening strength to the product. 
Regarding Claim 12,.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Riccio in view of Secchi et al. as applied to claim 12 above, and further in view of Roussos (EP 1300238 A2).
Regarding Claims 13 and 14, Riccio in view of Secchi et al. discloses the limitations of the present invention with regards to Claim 12 above, but does not disclose the layer (c) comprising an inner gas barrier layer between two bulk layers as claimed in Claim 13, or the compositions of the layers as claimed in Claim 14.
Roussos discloses a multilayer film for vacuum skin packaging (para 0001, lines 1-2) comprising a sealing layer (para 0012a) and two bulk layers, one on each side of a barrier layer (para 0027, lines 4-5), and an abuse layer (para 0012d). 
Roussos further discloses the bulk layer comprised entirely of EVA (para 0031), the barrier layer comprised of EVOH or PVDC (para 0041, lines 1-3), and the outer abuse layer consisting of HDPE (para 0045).
The bulk layers disclosed provide strength, toughness, and heat resistance to the product (para 0027, lines 1-2); the barrier layer disclosed prevents the egress and ingress of gasses which could otherwise damage the packaged article (para 0041, lines 6-7); and the abuse layer disclosed is a stiff material with high gloss to enhance the appearance of the package (para 0045, lines 3-4).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Riccio in view of Secchi et al. to incorporate the teachings of Roussos to produce a film as claimed, comprised of the two bulk layers, the barrier layer between the bulk layers, and the abuse layer as claimed. Doing so would provide strength, toughness and heat resistance, prevent the egress and ingress of gasses, and enhance the appearance of the product.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riccio as applied to claim 1 above, and further in view of Suzuki et al. (US 2007/0092748 A1).
Regarding Claim 16, Riccio discloses all of the limitations of the present invention with regards to Claim 1 above. Riccio does not disclose the additional properties as claimed.
Suzuki et al. discloses a multilayer packaging film having a gel fraction of 0.5% to 50% by weight in view of sealing strength and stretching property (para 0059, lines 1-5). 
Since it is well known that gel fraction is a measure of the degree of crosslinking, it would be obvious to one of ordinary skill in the art to use multilayer film having gel fraction, including that presently claimed, in Riccio in .
Response to Arguments
In light of applicant’s amendments to Claims 11 and 14 filed 03/22/2021, the claim objections of record are withdrawn.
In light of applicant’s amendments to Claims 1-2, 9, and 16 filed 03/22/2021, the 112(b) indefiniteness rejections of record are withdrawn.
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Riccio fails to disclose the frangible blend used in a top web. However, Riccio paras 0017-0018 only speak to a specific embodiment wherein the “first web” (which has the frangible blend) may be the bottom web, top or bottom webs. Further, paras 0064, 0072, and 0074 each speak to embodiments wherein the film which contains the frangible blend in the top web of a VSP package. 
Alternatively, applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for use as a top web in VSP applications, recited in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787